DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant did not amend the claims.

Response to Arguments
	Applicant argues that extracting dried Plectranthus amboinicus with ethanol, eluting the crude by normal phase chromatography via silica gel using hexane as a first solvent, and using hexane/ethyl acetate as a second solvent is not taught.
	The examiner notes that unexpected results have not been shown as compared to the closest prior art.  As such, the examiner is determining whether a prima facie showing is established for the record.  For the reasons set forth below, a prima facie showing is established.
	Each of the limitations referred to above is taught by the prior art.  As stated in the rejection below, 
Wu841 teaches extracts of Plectranthus amboinicus derived from normal phase chromatography, including a silica gel column at a wavelength of 190-320 nm. See par. 12 and 75.  Further, n-hexane and ethyl acetate are used as elution solvents, in which hexane is almost exclusively used at the beginning, following by a mixture. See par. 68.  
Further, Examples 1 and 2 takes dried leaves of PA and dips them in 95% alcohol as an initial step in the process and prior to the elution steps.
prima facie showing.  Applicant argues that the declaration filed shows a difference between the instant claims and Wu841.  However, the examiner noted that the closest prior art is Wu985.  Wu985 uses a silica gel column and uses hexane 95% followed by a mixture of hexane and ethyl acetate.  Wu985 also uses 95% ethanol as an initial step prior to the elution steps.  As such, the examiner noted that it is not clear how these limitations can form the basis of unexpected results as compared to the closest prior art when those limitations also appear to be taught by the prior art.

Status of the Claims
	Claims 1, 2, 5, 9, and 15 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al., (US2007/0237841), in view of Wu et al., (US2009/0060985) (“Wu985”).
Wu841 teaches extracts of Plectranthus amboinicus derived from normal phase chromatography, including a silica gel column at a wavelength of 190-320 nm. See par. 12 and 75.  Further, n-hexane and ethyl acetate are used as elution solvents, in which hexane is almost exclusively used at the beginning, following by a mixture. See par. 68.  The wavelength used is 190-370 nm.  Pharmaceutically acceptable carriers are well known in the art and include diluents, excipients, acceptors, and analogues. See prior art claim 24.

    PNG
    media_image1.png
    145
    342
    media_image1.png
    Greyscale


Paragraph 61 of Wu841 teaches using the following:
[0061] Chromatography column: Phenomenex, 4.6.times.250 nm, Luna 5u silica(2).  
	Additionally, paragraph 45 explains that the preferred method of preparing an extract in the art includes the following:
[0045] wet column packing with silica gel for chromatography and loading the sample silica gel.
Wu841 does not teach using a solution comprising 95% ethanol.
Wu985 teaches preparing PA extract by contacting dried PA leaves with an extracting solvent (prior art claim 1).  Further, it is known to prepare PPA extracts with a variety of solvents with different polarities to elute the extracts from a chromatographic column (par. 7).  More specifically, hexane and ethyl acetate are used as extraction solvents (par. 127, Example 2).  Further, Examples 1 and 2 takes dried leaves of PA and dips them in 95% alcohol as an initial step in the process and prior to the elution steps.

Example 3 of Wu985 explains:
Example 3 
Composition Analysis of the Plectranthus amboinicus Extracts 
[0120] Conditions for Liquid Phase HPLC [0121] Chromatographic column: Phenomenex, 4.6.times.250 nm, Luna 5.mu. silica (2).
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
With regard to new claim 15, Applicant is claiming a volume of hexane to ethyl acetate of 1:1. The prior art teaches using hexane and ethyl acetate.  Further, the flow rate chart shows that the percentages of hexane to ethyl acetate range from 95:5 to 30:70 over the first 45 minutes.  This would appear to encompass times in which the rate is 1:1.  However, it also shows that ratios of greater than 1 and less than 1 are used and thus a ratio of 1:1 would also be acceptable.  Further, this distinction does not appear to be a patentable distinction merely because the ratio taught is not identical.  The product resulting from this procedure do not appear to differ in a patentable manner from the instantly claimed products.
prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claims methods and product in view of Wu 841 and Wu985.  One would be motivated to do so because Wu985 use 95% ethanol to obtain a crude extract and both Wu841 and Wu985 use hexane and hexane/ethyl acetate as elution solvents in a silica gel chromatographic separation, wherein the amount of hexane is gradually decreased as the amount of ethyl acetate is increased over a period of approximately 50 minutes.  A wavelength of 190-370 nm is used for analysis.  As such, there is a reasonable and predictable expectation of success in arriving at a substantially identical and obvious method and product absent evidence to the contrary.

Claims 1, 2, 5, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al., (US2009/0060985) (“Wu985”).
Wu985 teaches preparing PA extract by contacting dried PA leaves with an extracting solvent (prior art claim 1).  Further, it is known to prepare PPA extracts with a variety of solvents with different polarities to elute the extracts from a chromatographic column (par. 7).  More specifically, hexane and ethyl acetate are used as extraction solvents (par. 127, Example 2).  Further, Examples 1 and 2 takes dried leaves of PA and dips them in 95% alcohol as an initial step in the process and prior to the elution steps.
Wu985 obtains a crude leaf extract with ethanol as a preferred solvent.  Example 3 obtains an elution profile with hexane at 95% and then a mixture of hexane and ethyl acetate between 0 and 60 minutes that crosses over a 1:1 ratio. See par. 127.  
Example 3 of Wu985 explains:
Example 3 

[0120] Conditions for Liquid Phase HPLC [0121] Chromatographic column: Phenomenex, 4.6.times.250 nm, Luna 5.mu. silica (2).
	Example 3 also employs a wavelength range of 190-370 nm. See par. 120.
With regard to new claim 15, Applicant is claiming a volume of hexane to ethyl acetate of 1:1. The prior art teaches using hexane and ethyl acetate.  Further, the flow rate chart shows that the percentages of hexane to ethyl acetate range from 95:5 to 30:70 over the first 45 minutes.  This would appear to encompass times in which the rate is 1:1.  However, it also shows that ratios of greater than 1 and less than 1 are used and thus a ratio of 1:1 would also be acceptable.  Further, this distinction does not appear to be a patentable distinction merely because the ratio taught is not identical.  The product resulting from this procedure do not appear to differ in a patentable manner from the instantly claimed products.
As such, it would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claims methods and product in view of Wu985.  One would be motivated to do so because Wu985 uses 95% ethanol to obtain a crude extract and using hexane and hexane/ethyl acetate as elution solvents in a silica gel chromatographic separation, wherein the amount of hexane is gradually decreased as the amount of ethyl acetate is increased over a period of approximately 50 minutes.  A wavelength of 190-370 nm is used for analysis.  The only reason that this is not an anticipatory rejection is that the instant claims employ hexane, which is interpreted by the examiner as only hexane prior to a mixture of hexane and ethyl acetate.  This differs only in that the prior art employs 95% hexane and 5% ethyl acetate to start.  As such, there is a reasonable and predictable expectation of success in arriving at a substantially identical and obvious method and product absent evidence to the contrary.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628